DETAILED ACTION
This action is in response to the application filed 5 January 2022, claiming benefit back to 1 February 2018.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) have been considered by the examiner.

Continuation
This application is a continuation application of U.S. application no. 17/107,307 filed on 30 November 2020, now U.S. Patent 11,250,454 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 6 – 10, 14, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims of U.S. Patent No. 11,250,454 (‘454 patent). 

	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,250,454 (‘454 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the ‘454 patent, which includes all of the limitations of claim 1, is narrower than the claim in the instant application (noting that the item listing in the ‘454 patent at least includes a digital image), and as such would anticipate the broader claim 1 of the instant application.
	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,250,454 (‘454 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the ‘454 patent, which includes all of the limitations of claim 1, is narrower than the claim in the instant application, and as such would anticipate the broader claim 5 of the instant application.

	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,250,454 (‘454 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the ‘454 patent is narrower than the claim in the instant application (noting that the item listing in the ‘454 patent at least includes a digital image), and as such, would anticipate the broader claim 6 of the instant application.
	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 8, and 9 of U.S. Patent No. 11,250,454 (‘454 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the ‘454 patent is narrower than the claim in the instant application (noting that the item listing in the ‘454 patent at least includes a digital image), and claims 7, 8, and 9 of the ‘454 patent further recite the limitations found in claim 7 of the instant application, and as such the combination of the claims 7, 8, and 9 would render claim 7 of the instant application obvious. 
	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,250,454 (‘454 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the ‘454 patent is narrower than the claim in the instant application, and as such, would anticipate the broader claim 8 of the instant application.
	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,250,454 (‘454 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the ‘454 patent is narrower than the claim in the instant application, and as such, would anticipate the broader claim 9 of the instant application.
	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,250,454 (‘454 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the ‘454 patent is narrower than the claim in the instant application, and as such, would anticipate the broader claim 10 of the instant application.

	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,250,454 (‘454 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the ‘454 patent is narrower than the claim in the instant application (noting that the item listing in the ‘454 patent at least includes a digital image), and as such, would anticipate the broader claim 14 of the instant application.
	Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,250,454 (‘454 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of the ‘454 patent is narrower than the claim in the instant application, and as such, would anticipate the broader claim 19 of the instant application.	
	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,250,454 (‘454 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the ‘454 patent is narrower than the claim in the instant application, and as such, would anticipate the broader claim 20 of the instant application.	

	
Allowable Subject Matter
Claims 2, 3, 4, 11, 12, 13, 15, 16, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The closest prior art of record includes Bolivar et al. (U.S. 2007/0288454), which discloses a system and method for keyword extraction and contextual advertisement generation; Nair (U.S. 2017/034507), which discloses an image-to-marketplace brokering system; Rehman et al. (U.S. 2011/0078049), which discloses a method and system for exposing data used in ranking search results; Jammalamadaka et al. (U.S. 2010/0179956), which discloses analyzing queries to generate product intention rules; Nair. (U.S. 2002/0026440), which discloses a system and method for an interactive shopping news and price information service; Velusamy (U.S. 2016/0189267), which discloses a marketplace listing generation using message metadata; Timonen et al. (U.S. 10,362,233), which discloses a digital image capture session and metadata association; Christensen et al. (U.S. 10,192,250), which discloses a systems and methods for providing access to data sets owned by different entities; Bhardwaj et al. (U.S. 2014/0254927), which discloses extraction of image feature data from images; Grandhi et al. (U.S. 2009/0240735), which discloses a method and apparatus for image recognition services; Jamzadeh. (U.S. 10,438,254), which discloses using plain text to list an item on a publication system; Timonen et al. (U.S. 2019/0080494), which discloses a digital image capture session and metadata association; Siddique et al. (U.S. 10,002,337), which discloses a method for collaborative shopping; and Glazer et al. (U.S. 2018/0137561), which discloses a virtual reality shopping experience. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683